Citation Nr: 1709933	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  12-19 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death. 

2.  Entitlement to an increased rating for anxiety reaction with depressive features (anxiety disorder), evaluated as 70 percent disabling, for substitution and accrued benefits purposes. 

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), for substitution and accrued benefits purposes. 

4.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person, for substitution and accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to June 1945.  He died in November 2010 and the appellant is the Veteran's surviving spouse who is substituted as the appellant for purposes of adjudicating the claims on appeal to completion.  See 38 U.S.C.A. § 5121A (West 2014) (allowing for substitution in case of the death of a claimant who dies on or after October 10, 2008).  

This case is before the Board of Veterans' Appeals (Board) on appeal from June 2009, April 2011, and June 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin and Cleveland, Ohio.  The June 2009 decision denied the Veteran's claim for entitlement to SMC.  The April 2011 and June 2016 decisions denied the appellant's claims of service connection for the cause of the Veteran's death and entitlement to an increased rating for an anxiety reaction with depressive features and TDIU for substitution purposes.  Jurisdiction currently sits with the Cleveland, Ohio RO. 

In the June 2009 decision, the Milwaukee RO denied entitlement to SMC based on the need for regular aid and attendance of another person, or at the housebound rate.  The Veteran and appellant did not appeal this decision.  However, the Veteran and the appellant continued to submit evidence relevant to this claim within a year of this decision, such as an August 2009 physician's assessment of the Veteran's physical and mental capacity and an October 2009 claim for entitlement to TDIU.  Because the Veteran submitted new, relevant evidence within one year of the June 2009 decision, this decision did not become final.  38 C.F.R. § 3.156(b) (2016) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2016) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").

Normally, the Board would refer the claim to the RO for appropriate action.  However, the Board notes that this case has been advanced on the docket due to the appellant's advanced age.  Further, the Court of Appeals for Veteran's Claims (Court) has held that a claim for increased disability compensation may include the "inferred issue" of entitlement to SMC, even where the appellant has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010) (requiring VA to assess all of the claimant's disabilities to determine whether entitlement to SMC under 38 U.S.C.A. § 1114(s) is established whenever a veteran with a total disability rating is subsequently awarded service connection for any additional disability or disabilities even in the absence of an express claim for SMC).  Here, the issue of entitlement to SMC has been raised, even if not fully developed by the RO, and the Board has therefore added it as an issue on appeal. 

The appellant requested a VA RO hearing on her June 2012 substantive appeal, VA Form 9, and a hearing was scheduled in February 2013.  Despite receiving adequate notice of that hearing by way of a January 2013 letter, the appellant failed to attend her scheduled hearing.  A note from February 2013 indicates that the appellant canceled her hearing due to weather and never rescheduled.  Neither the appellant nor her representative subsequently requested a hearing in their statements or submissions.  As such, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2016). 

The case was remanded in April 2013 for additional development of the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected anxiety reaction with depressive features manifested in total occupational and social impairment.  

2.  As this decision grants the Veteran a 100 percent rating for his anxiety disorder based on a finding of total occupational and social impairment for the entire period on appeal, leaving no period on appeal where the schedular rating is less than total, the issue of entitlement to a TDIU is rendered moot.  

3.  Impairment caused by the Veteran's service-connected disability was shown to require the care or assistance of another on a regular basis.



CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a rating of 100 percent for the service-connected anxiety reaction with depressive features have been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The question of whether the Veteran was entitled to an award of TDIU is rendered moot by the grant of a 100 percent schedular ("total") rating for the service-connected anxiety reaction with depressive features, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 4.14, 4.16 (2016).

3.  The criteria for special monthly compensation by reason of being in need regular aid and attendance, on the basis of substitution, have been met.  38 U.S.C.A. §§ 1114, 5102, 5103, 5103A, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the United States Department of Veterans Affairs ("VA") has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting the benefit sought on appeal and remanding the appellant's remaining claim.  Accordingly, any potential failure of VA in fulfilling its duties to notify and assist the appellant is essentially harmless error.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

II.  Background

In an October 2007 decision, the Board increased the Veteran's rating for anxiety reaction with depressive features from 50 to 70 percent.  The Board noted that there is conflicting evidence as to whether the symptoms associated with the Veteran's anxiety disorder can be distinguished from those associated with dementia.  The Board referred to a July 2006 VA examination report that concluded the predominance of the Veteran's symptoms are related to his non-service connected dementia and a September 2006 private opinion from Dr. L. that the Veteran's service-connected anxiety exacerbates and magnifies the behavioral symptomatology associated with the Veteran's dementia.  Citing to Mittleider v. West, 11 Vet. App. 181 (1998), the Board found that the evidence was in equipoise as to the issue of whether the Veteran's nonservice-connected dementia was related to his service-connected anxiety and, therefore, considered the symptomatology of the nonservice-connected dementia when considering whether an increase was warranted for the service-connected anxiety disorder.  Id.  The Board concluded that a 70 percent rating, but not higher, was warranted.  

Treatment notes from March 2008 indicate that the appellant had to arrange inpatient care for the Veteran while she would be traveling.  

A VA examination was also obtained in July 2008 that addressed the Veteran's need for aid and attendance of another person.  The VA examiner noted that the Veteran was cooperative, but unable to answer questions in a sustained coherent fashion, he dozed off, he was unable to answer where he was, he could not identify his daughter but did identify his wife, he was unable to identify the date, he answered a question about the day of the week, "I am Frank Sinatra," he was unable to participate in the interview process, and he was not as anxious or agitated as he was in the past.  The VA examiner opined that the Veteran has little to no understanding of his financial affairs, he cannot function by himself, he was clearly dependent on others for maintaining his own appearance and activities of daily living, and he was not socially interacting with others, unlike in the past.  The VA examiner concluded that his need for aid and attendance was most likely due to his dementia, rather than his underlying anxiety disorder.  

A letter received in September 2008 from Dr. M.H.L., noted that the Veteran's neuropsychological status had deteriorated rapidly over the past two years.  The Veteran had a progression of his dementia and cognitive dysfunction, with increasing anxiety and episodes of acting out behavior, especially during the prior two months.  Dr. M.H.L. noted that the Veteran was under the 24-hour care of his wife, was essentially housebound, and cannot be left unattended for any length of time.  The Veteran also required 100 percent assistance to perform activities of daily living. 

A treatment note from September 2008 indicated that the Veteran's health had deteriorated.  His dementia and cognitive dysfunction had progressed and he was having difficulty at his adult daycare.  No cardiorespiratory complaints were noted.  

An October 2008 letter from the Veteran's adult daycare, SarahCare, noted that the Veteran began attending that facility in March 2006 due to anxiety issues and panic attacks, and he now has dementia.  The letter notes that the Veteran was unable to work in society at that time due to his diagnoses.  Further, it was noted that the Veteran cannot be left alone when he was home with his wife.  

A treatment note from December 2008 reflects that the Veteran's had severe dementia of Alzheimer's type.  

A December 2008 statement from Dr. M.H.L. indicates that the Veteran had severe dementia of Alzheimer's type.  Dr. M.H.L. noted the Veteran was unable to dress himself, bathe himself, ambulate regularly, and requires daily personal health care services of a skilled provider without which the Veteran would require hospital or institutional care.  

In January 2009, the Veteran and his wife attended another VA examination to evaluate the functional impact of his service-connected disability on his ability to perform physical and sedentary activity.  The VA examiner noted that the Veteran's level of independent functioning continued to decrease.  The VA examiner opined that the Veteran does not appear to be capable of functioning independently in any activity unless a tremendous amount of guidance and direction was given.  The VA examiner concluded by noting that it was not possible to attribute impairment directly to his service-connected disability because of the level of functional impairment due to his dementia.  

Treatment notes from June 2009 indicate that the Veteran was increasingly combative and easily agitated.  A mental status examination at this encounter noted that the Veteran's mood was somewhat depressed, affect was anxious, he was delusional, his concentration was poor, short term memory was poor and remote memory was fair, his insight was poor, his judgment was impaired, and he was unable to name the current president.  Treatment notes from September 2009 indicated the Veteran was not eating well, but was doing well otherwise.  The staff reported that the Veteran had thrown food and drink, and was more combative during caregiving.  The Veteran choked on food in November 2009 and was taken to the emergency room for evaluation, however he was returned a short time later with no reported complications.  

A VA examination was conducted in January 2010 to determine the Veteran's employability.  The VA examiner noted that the Veteran was entirely unemployable since he has severe dementia.  The VA examiner explained it was not possible to determine the extent to which the Veteran's current emotional condition was due to his service-connected anxiety disorder and the extent it was due to his dementia.  The VA examiner noted that it is well-known that cognitive decline associated with dementia can lead to increasing emotional agitation.  However, the VA examiner noted that, since the Veteran has an underlying anxiety disorder, it was likely that, as his cognitive abilities lessen, his underlying emotional disturbance would be more likely to manifest itself.  Therefore, the VA examiner concluded that it was more likely than not that, as the Veteran loses his cognitive abilities, his emotional disturbance will manifest itself more prominently.  

A copy of the Veteran's death certificate from November 2010 lists pneumonia as the immediate cause of the Veteran's death and lists respiratory as a condition leading to the immediate cause of death.  

Treatment notes from before the Veteran's death are consistent with the death certificate.  The Veteran was admitted to the hospital from a long-term nursing facility in November 2010, two days before his death, due to weakness and problems talking and communicating.  His vital signs were stable but his oxygenation was low and required oxygen therapy.  He was first sent to the emergency room and was noted to be lethargic.  The emergency room report also notes that the Veteran was gradually less responsive over the past few days and had respiratory trouble.  The impression given was hypoxemia with decreased mental status, likely due to possible infiltrates or pneumonia.  

After the emergency room, the Veteran was admitted to the hospital as the VA hospital did not have beds open.  He was diagnosed with sepsis syndrome based on findings of acute changes in overall status.  He was noted to have leukocytosis, hypoxemia, and altered mental status.  The doctor noted that the Veteran's symptoms are indicative of systemic inflammatory response syndrome, which could be related to a respiratory tract infection or an infected lesion on the right buttock.  He was also noted to have schizophrenia and dementia, and both were noted to be complicating factors.  The Veteran's prognosis was poor.  

The following day, the Veteran was noted to be unresponsive and hypoxemic.  The doctor noted acute sepsis, worsening.  The etiology was possibly due to pneumonia or subcutaneous tissue infection in the buttock.  The doctor noted possible leukemia, but concluded that this was unlikely.  The Veteran's prognosis was very poor.  

The following day, the Veteran passed away.  The report of his death notes that chest X-rays were undetermined and CT scans of his chest did not reveal any pulmonary embolus, but did show bilateral opacities in both lower lung fields compatible with infiltrate.  The Veteran continued to deteriorate and the doctor discussed the case with the Veteran's family.  The family agreed that they did not wish to proceed with mechanical ventilation or any further heroic measures.  The Veteran then subsequently passed away.  

An April 2012 VA medical opinion was obtained regarding the cause of the Veteran's death from Dr. J.M., a psychologist, who also reviewed the file in May 2013.  Dr. J.M. noted the Veteran's history of dementia and adult day care and the fact that the Veteran's mental health treatment notes since 2005 relate to his dementia.  He acknowledged the opinion of the July 2006 VA examiner that the Veteran's increased symptoms related to his nonservice-connected dementia and not his underlying anxiety disorder.  Dr. J.M. also noted a July 2008 VA examination, where the Veteran's family stated that his symptoms of anxiety had changed after the onset of dementia.  The July 2008 VA examiner opined that the Veteran's anxiety symptoms were primarily due to his dementia, rather than the reverse.  Dr. J.M. noted that there is no significant body of scientific evidence to suggest that an anxiety disorder can be the direct, primary, sole, substantial, or significant causal factor in a person developing dementia.  Further, Dr. J.M. noted that the Veteran died of physical causes, and there is no significant body of scientific evidence to suggest that an anxiety disorder can be the direct, primary, sole, substantial, or significant causal factor in a person developing pneumonia or respiratory failure.  Thus, Dr. J.M. opined that it was unlikely that the Veteran's anxiety disorder played a direct, primary, sole, substantial, or significant role in the Veteran's death.  

Dr. J.M. reviewed the Veteran's claims file again in May 2013 and provided another medical opinion.  Dr. J.M. opined on three questions.  First, Dr. J.M. opined that any increased anxiety the Veteran experienced in the few years before his death was likely primarily due to his nonservice-connected Alzheimer's, not his service-connected anxiety disorder.  He noted the results of previous VA examinations and mental health notes from before the Veteran's death, which indicate increasing anxiety due to Alzheimer's.  He noted that an attempt to differentiate between the symptoms of the Veteran's service connected anxiety disorder and his Alzheimer's would be highly speculative and that it is much more likely that the anxiety the Veteran experienced in the years before his death was related to his Alzheimer's.  

Second, Dr. J.M. opined that the Veteran was unemployable due to his Alzheimer's at the time of his death.  Dr. J.M. explained that the Veteran was successfully employed as a mailman until retiring in 1995, suggesting that his service-connected anxiety disorder had little deleterious effect on his employability.  

Third, Dr. J.M. opined that the evidence shows that the Veteran's mental health problems at the time of his death, unemployability, and death were all due to his Alzheimer's, and were not likely due to his service-connected anxiety disorder.  Dr. J.M. explained that any later attempt to assign a rating for the Veteran's anxiety symptoms separate from his Alzheimer's would be mere speculation.  Further, Dr. J.M. noted that this question was previously answered in the April 2012 opinion and the Veteran's anxiety likely had no direct causal role in the Veteran's death.  

III.  Increased Rating

Prior to the Veteran's death, the Veteran and the appellant asserted that his service-connected disability warranted a rating higher than the assigned 70 percent rating. 

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed mental disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under the General Rating Formula for Mental Disorders, a 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as with work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Analysis

As noted above, the Board's October 2007 decision tackled the issue of whether the Veteran's service-connected and nonservice-connected mental health symptoms could be distinguished.  The Board concluded that there was no clear answer to which symptoms related to which disability.  Thus, consistent with Mittleider, the Board considered all the Veteran's symptoms when establishing a rating for his anxiety disorder.  

The Board sees no reason to revisit or reconsider this decision.  The evidence submitted since the Board's October 2007 does not definitively answer which symptoms relate to which disability.  A VA examination report from July 2008 indicates that the Veteran's need for aid and attendance was most likely due to his dementia, rather than his underlying anxiety disorder.  Yet letters from Dr. M.H.L. and SaraCare suggest that the Veteran's anxiety had worsened.  A January 2009 VA examiner noted that it was not possible to attribute impairment directly to his service-connected disability because of the level of functional impairment due to his dementia.  A January 2010 VA examination report notes it was not possible to determine the extent to which the Veteran's emotional condition was due to his service-connected anxiety disorder and the extent it was due to his dementia, and it was more likely than not that, as the Veteran loses his cognitive abilities, his emotional disturbance will manifest itself more prominently.  Subsequent VA examination reports also fail to definitively resolve the question one way or the other.  Thus, consistent with Mittleider and the October 2007 decision, the Board will consider all of the Veteran's mental health symptoms when deciding on an appropriate evaluation for the Veteran's anxiety disorder.  

Considering all of the Veteran's mental health symptoms for the entire period on appeal, it is clear that the Veteran was totally occupationally and socially impaired.  As such, a 100 percent rating is appropriate for the entire period on appeal.  As early as the July 2008 VA examination, the Veteran had little to no understanding of his financial affairs, he could not function by himself, was clearly dependent on others for maintaining his own appearance and activities of daily living, and he was not socially interacting with others, unlike in the past.  The letters from Dr. M.H.L. and SaraCare in 2008 indicate that the Veteran was basically unable to function on his own.  The January 2009 VA examination report notes that the Veteran does not appear to be capable of functioning independently in any activity unless a tremendous amount of guidance and direction was given.  The Veteran's condition never improved before his death.  

Thus, resolving all reasonable doubt in the appellant's favor, it is clear that the Veteran was totally occupationally and socially impaired during the period on appeal.  As such, a rating of 100 percent is warranted. 

IV.  TDIU

The appellant also claims the Veteran was entitled to TDIU prior to his death.  

The Court has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether the disabilities establish entitlement to SMC under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); see also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999). 

Notably, such a scenario is not present here, as the Veteran was only service-connected for one disability, and this disability was the reason he was unemployable. Therefore, the issue of entitlement to a TDIU is moot.

V.  Special Monthly Compensation

The appellant and her representative advanced the contention that the Veteran was entitled to SMC due to needing aid and attendance of another person.  As noted above, the Board has added this issue to the appeal.   

Under 38 U.S.C.A. § 1114(l), SMC (as opposed to special monthly pension, which would be based on all disabilities rather than only those which are service connected) is payable if, as the result of service-connected disabilities, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot, has blindness in both eyes with visual acuity of 5/200 or less, is permanently bedridden, or is so helpless as to be in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

The need for aid and attendance equates to being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  As it pertains to the present case, criteria for establishing such need include whether the Veteran was permanently bedridden or so helpless as to have required regular aid and attendance, during the pendency of his original appeal, as determined under criteria enumerated under 38 C.F.R. § 3.352(a).  Pursuant to 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran was in need of regular aid and attendance of another person: 

(1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; 

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; 

(3) inability of the Veteran to feed himself because of the loss of coordination of the upper extremities or because of extreme weakness; 

(4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment. 

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran was so helpless as to need regular aid and attendance, not that there was a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance). 

Bedridden is defined as a condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

Analysis

Having reviewed all the evidence of record, the Board finds that entitlement to special monthly compensation benefits based on the need for the regular aid and attendance of another person is warranted.

As noted above, the Veteran's service-connected anxiety disorder resulted in total occupational and social impairment during the period on appeal.  The July 2008 VA examiner noted that the Veteran cannot function by himself, was clearly dependent on others for maintaining his own appearance and activities of daily living, and did not socially interact with others.  Dr. M.H.L. wrote in September 2008 that the Veteran was under 24-hour care of his wife, was essentially housebound, and could not be left alone for any length of time.  Further, he noted that the Veteran required 100 percent assistance to perform activities of daily living.  A note from SarahCare from October 2008 reported that the Veteran was unable to work in society and that he could not be left alone when he was home.  In December 2008, Dr. M.H.L. reported that the Veteran was unable to dress himself, bathe himself, ambulate regularly, and required daily personal health care services of a skilled provider.  The January 2009 VA examiner noted that the Veteran's level of independent functioning continued to decrease.  The January 2010 VA examiner noted that the Veteran was entirely unemployable since he had severe dementia.

The record reflects that the Veteran did not improve before his death in November 2010.  In addition, having resolved reasonable doubt in the Veteran's favor, and consistent with the Board's October 2007 decision and Mittleider, the Board has found that all of the Veteran's mental health symptoms are to be considered when evaluating his service-connected anxiety disorder.  The evidence further shows that the Veteran was unable to dress himself, perform activities of daily living, or conduct his daily life without constant care of another person to protect him from the hazards or dangers incident to his daily environment.  As such, and once again resolving reasonable doubt in favor of the appellant, the Board finds that, prior to death, the Veteran had a factual need for the regular aid or attendance of another person; therefore, the criteria for special monthly compensation benefits based on the need for regular aid and attendance of another person have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

For the entire period on appeal, entitlement to a 100 percent disability rating for anxiety reaction with depressive features is granted, subject to the laws and regulations governing the award of monetary benefits.  

The appeal on the issue of a TDIU, having been rendered moot, is dismissed.

Special monthly compensation based on the need for aid and attendance, on the basis of substitution, is granted, subject to the regulations governing the award of monetary benefits.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  The appellant essentially contends that the Veteran's service-connected disabilities caused or contributed to his death, or caused or contributed to his Alzheimer's disease, which caused or contributed to his death.  

As noted above, Dr. J.M. provided medical opinions after the Veteran's death evaluating the Veteran's cause of death.  Dr. J.M.'s April 2012 opinion focused on whether there was a connection between the Veteran's anxiety disorder and his dementia.  Dr. J.M. concluded that there was not, despite reviewing the Veteran's file, which included a copy of the Board's October 2007 decision.  Dr. J.M. also noted that the Veteran died of physical causes and there is no significant body of scientific evidence to suggest that an anxiety disorder can be the direct, primary, sole, substantial, or significant causal factor in a person developing pneumonia or respiratory failure.  Dr. J.M.'s opinions are premised on a finding that there was not a relationship between the Veteran's dementia and his service-connected anxiety disorder.  A new opinion is necessary to provide an opinion premised on the Board's finding that there is an association between the Veteran's dementia and anxiety.  Also, Dr. J.M.'s opinion focused on this connection while providing little supporting rationale for his conclusion that the Veteran's anxiety did not contribute to his cause of death, as his cause of death was a physical cause.  Further, this opinion fails to answer whether the Veteran's dementia contributed to his cause of death, instead only answering the question as to his anxiety disorder.  Dr. J.M.'s May 2013 opinion failed to clarify any of these issues.  As such, another medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the case to an appropriate VA examiner for medical opinion(s) to address the claimed cause of the Veteran's death.  The relevant documents in the claims folder should be made available to the examiner for review.  The VA examiner should note review of the Veteran's claims file, including a copy of the October 2007 decision, this remand, the treatment notes, and Dr. J.M.'s opinions.  The VA examiner should offer the following opinions with supporting rationale:

(a)  Is it at least as likely as not (50 percent or greater probability) that any service-connected disability, to include symptoms of his anxiety disorder and dementia, were the immediate or underlying cause of the Veteran's death or were otherwise etiologically related to the cause of the Veteran's death?

(b)  Is it at least as likely as not (50 percent or greater probability) that any service-connected disability, to include symptoms of his anxiety disorder and dementia, contributed substantially and materially to the cause of the Veteran's death?

(c)  Is it at least as likely as not (50 percent or greater probability) that any service-connected disability, to include symptoms of his anxiety disorder and dementia, were so debilitating that they accelerated the Veteran's death?  The VA examiner should address whether the Veteran's service-connected disability contributed or accelerated the physical condition that ultimately led to the Veteran's death.

2.  After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the appellant and her representative with a supplemental statement of the case, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


